05/07/2020



     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0146



                           Case No. DA-20-0146


TED SEE and CORBIN SEE,
                                                        FILED
                                                        MAY 0 7 2020
           Plaintiffs and Appellees,                  Bowen
                                                    Clerk of Greenwoo:
                                                            Supreme Cr.:,
                                                       State of Montan...
    -VS-

CHRISTENSEN RANCH PARTNERSHIP,
a Montana Partnership, and
CHRIS D. CHRISTENSEN,
           Defendants and Appellants,



                 ORDER GRANTING APPELLANTS'
                 MOTION FOR EXTENSION OF TIME


APPEARANCES:
Matthew W.Knierim                       Bruce A. Fredrickson
Katie Knierim                           Kristin L. Omvig
CHRISTOFFERSEN & KNIERIM,P.C.           ROCKY MOUNTAIN LAW
630 2" Ave S, Suite E                     PARTNERS,PC
P. O. Box 29                            1830 3rd Ave E,Suite 301
Glasgow, MT 59230-0029                  PO Box 1758
Telephone:(406)228-2487                 Kalispell, MT 59903-1758
Email: 2matt@nemont.net                 Telephone:(406)314-6011
        ksknierim@nemont.net            Email: bruce ,rmtlawp.com
                                              Kristin mtlawp.com
ATTORNEYS FOR                           ATTORNEY FOR
DEFENDANTS AND APPELLANTS               PLAINTIFFS AND APPELLEES
      Pursuant to Motion for Extension of Time to file their opening brief filed by
the Defendants and Appellants, CHRISTENSEN RANCH PARTNERSHIP,a
Montana Partnership, and CHRIS D. CHRISTENSEN, and there being no
opposition by opposing counsel, for good cause shown,
      IT IS ORDERED that Defendants/Appellants are granted a thirty day
extension until June 15, 2020 within which to file their opening brief.
      DATED this     7     day of May




cc: Matthew W. Knierim, Katie S. Knierim, Bruce A. Fredrickson, Kristin L.
Omvig,




                                            -2-

                               CHRISTOFFERSEN & KNIERIM, P.C.

                                       Aaarneys al Law